The judgment of the-court was pronounced by
Eustis, C. I..
This is an action in which the plaintiff, a married woman, seeks to ann-ul-a mortgage given by her to the defendants, on the ground that she bound herself merely as the surety of her husband, the debt being his, and net being due by her, nor having inured to her benefit. There was judgme nt for the defendants, and the plaintiff has appealed.-
The debt for which-the mortgage was given was a debt due by the husband to the bank, and under its charter the wife could bind- her property by mortgage, as a security for its payment. The 29th section of the charter auth irises married women, of age to bind themselves and their property, in all hypothecary contracts lawfully entered into by husbands with the bank. This section is similar, in respect to the authorization of married women arrived at the age of majority, to the thirty-second section of the charter of the Bank of Louisiana, which was considered by this court in relation to the effect of article 2412 of the Code, which prohibits the wife from being the'security of the husband. Bank of Louisiana v. Farrar et ux. 1 Ann. R. 49. The opinion, then given we consider as deciding this case. But, independent of that decision, the plaintiff’s case is by no means as strong ns that- which she presented on the former occasion. for the charter of ihe Gas Bank was passed in 1835, ten years after the promulgation of the Code. The plaintiffs insists that there is error in the judgment of-the District Court, in allowing $¡>500, special damages, for counsel fees ; but under the construction we have given to the act authorising courts to assess damages on- the- dissolution of- injunctions, we- think the allowance ought to be sustained, as it is much less than the maximum which the court had a right to assess. Wilcox v. Bundy, 13 La. 380. Brown v. Lambeth et al. ante p. 822.

Judgment affirmed-